 TOM CLAMON FOODSG & C Packing Co., Inc.d/b/a Tom Clamon FoodsandDeniseM. BengeandRosalba GarciaandIsabelDiaz.Cases 16-CA-14003, 16-CA-14119, and 16-CA-14231May 18, 1990DECISION AND ORDERBY MEMBERS CRACRAFT, DEVANEY, ANDOVIA rOn January 30, 1990, Administrative Law JudgeLawrence W. Cullen issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,' findings, 2and conclusions and to adopt the recommendedOrder.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, G & CPacking Co., Inc. d/b/a Tom Clamon Foods, Pal-estine, Texas, its officers, agents, successors, and as-signs, shall take the action set forth in the Order.'The Respondent has excepted to some of the ,fudge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions'unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cit. 1951)We have carefullyexaminedthe record and find no basis for reversingthe findings2 In sec. II, par 5 of the judge's decision,the judge misspelled FerminUrbina's name.In sec. II, par. 6, thejudge madvertently stated that on cross-examina-tion Isabel Diaz testified that in July L989 she and Rosalba Garcia werewilling to return to their old jobs and for the same money. This testimo-ny occurred on direct examination and concerned a May 1989 request forreinstatement.There is no allegation that the May denial of reinstatementwas unlawful.On direct examination,Diaz further testified that in Julyshe and Garcia presented themselves to Hood and asked for ajob. Hoodreplied that the Respondent was no longer taking applications for em-ployment.We agree with the judge that Diaz and Garcia were unfairlabor practice strikers and that the Respondent violated Sec. 8(a)(1) byrefusing to reinstate them after their July 1989 unconditional offer toreturnto work.3 The judge inadvertently failed to indicate that backpay shall be cal-culated in the manner set forth in F.W. Woolworth Co.,90 NLRB 289(1950).Ronald Hooks, Esq.,for the General Counsel.Tracy Crawford, Esq.,of Tyler, Texas, for the Respond-ent.DECISIONSTATEMENT OF THE CASE573LAWRENCE W. CULLEN, Administrative Law Judge.This case was heard before me on November 28, 1989, atPalestine,Texas.The hearing was held pursuant to asecond order consolidating cases and amendment to aconsolidated complaint as amended at the hearing. Thecomplaint in Case 16-CA-14003 is based on an originalcharge filed by Charging Party Denise M.Benge, an in-dividual on April 19, 1989, and amended by her on May26, 1989. The complaint in Case 16-CA-14119 is basedon a charge filed by Charging Party Rosalba Garcia, anindividual, on July 20, 1989. The complaint in Case 16-CA-14231 is based on a charge filed by Charging PartyIsabelDiaz, an individual on September 26, 1989. Theconsolidated complaint alleges that G & C Packing Co.d/b/a Tom Clamon Foods (the Respondent) violatedSection 8(a)(1) of the National Labor Relations Act (theAct) by on or about April 6, 1989, transferring ChargingParty Benge from the ' meat patties department where shewas employed by Respondent to the steaks department, amore onerous and less desirable position because shecomplained concertedly with other employees to Re-spondent regarding the wages and working conditions atRespondent's Palestine, Texas facility, and by terminat-ing the employment of Charging Party Benge and refus-ing to reinstate her because she ceased work concertedlywith other employees and engaged in a strike. The com-plaint furtheralleges'that the strike was caused and pro-longed by the unfair labor practices of Respondent. Thecomplaint further alleges that on or about July 11, 1989,Charging Parties Garcia and Diaz who had engaged inthe strike made an unconditional offer to return to theirformer or 'substantially equivalent positions of employ-ment but that Respondent failed and refused to reinstatethem to their former or substantially equivalent positionsof employment and that Respondent violated Section8(a)(1) of the Act thereby. Respondent by its answer ofSeptember 15, 1989, as amended at the hearing, has as-serted as a defense that the complaint fails to state aclaim upon which relief can be granted and has deniedthe commission of any violations of the Act.On the entire record in this proceeding, including myobservations of the witnesses who testified herein, andafter due consideration of the, briefs filed by the GeneralCounsel and counsel for the Respondent, I make the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe business of RespondentThe complaintalleges,Respondent admits, and I findthat the Respondent was, and has been atall times mate-rial herein, a Texas corporation with an office and placeof business located at Palestine, Texas, where it is en-gaged in the processing of meat products, that during the12-month period prior to the filing of the complaint, Re-spondent, in the course and conduct of its business oper-298 NLRB No. 77 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDations, sold and shipped directly to customers outside theState of Texas goods valuedin excessof $50,000 and thatRespondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent operates a meat processing plant andemploys a number of Hispanic workers, some of whomspeak little or no English as well as a number of Cauca-sianworkers. Charging Party Benge, a Caucasian, wasemployed by Respondent in August 1988 and worked inthe meat patties room of the production department in-specting and packing meat patties as they came out of amachine used to make the patties. On occasion she andother employees in the patties area were directed on arotating bases by Foreman Valentine Guerrero to assistin the steaks room by packing stew meat. The pattiesroom and the steak room are separated by the grindingroom. Benge testified that she wore heavy under cloth-ing and snow boots at her job because of the cool tem-peratures in which she was required to work in her job.She further testified that the steaks room was consider-ably colder than the patties room. Her testimony in thisregard was corroborated by Valentine Guerrero who tes-tified that during her 5-year tenure she was not aware ofany employee having volunteered to transfer from thepatties room to the steaks room. During her tenure ofemployment Benge had complainedtomanagement onseveral occasions concerning the working conditions ofher job and what she perceived to be conflicting instruc-tions as to whether to pack the patties when they hadpieces of meatmissing asa result of imperfections in themachinery. She had also complained to management onan occasion concerning the decision by a photographerfor another company who was photographing a pictureof two employees working with the patty machine for acommercial or advertisement of the machines owned bythe other company, when the photographer refused toinclude a Hispanic employee who had been selected byRespondent'smanagement to be photographed alongwith Benge and insisted on the substitution of a Cauca-sian employee for the Hispanic employee for the photo-graph with the comment that brown people did not pho-tograph well.Bengeand several other Caucasian em-ployees also approached management in early March1989, and complained about their wages. A week laterthe management gaveBengeand the' other employees araise.Benge who was a relatively new employee andwho was earning a wage of $3.50 per hour received a25-cent-per-hour raise.These employees were told bymanagementnot to tell other employees about theirraise.Foreman Valentine Guerrero learned of the raiseand questioned Benge about it and Benge confirmed thatshe and the other Caucasian employees had received theraises.Guerrero expressed her dissatisfaction to Bengeand her concern that the Hispanic employees who hadbeen employed by Respondent for several years hadbeen discriminatedagainst asthey had not receivedraisesas had the newer Caucasian employees. Guerreroasked Owner Thomas Clamon tomeetwith the employ-ees on that afternoon and he agreed and met with themat 3 p.m. which was the normal breaktime for the pattyroom employees whom Guerrero supervised.Guerrero testified that she opened the meeting by tell-ing Clamon that the employees were concerned aboutwages and other conditions of employment. Benge testi-fied that she told Clamon she thought it was unfair thatthe newer Caucasian employees, including herself, hadreceivedraiseswhile the more senior Hispanic employ-ees had not. Benge also spoke out about the discrimina-tion against the Hispanic employee who had not been in-cluded in the photograph. Benge also spoke out aboutthe working conditions in the patty room as she believedshe had been given conflicting orders as some membersof Respondent's management had told the employees notto pack defectively formed patties whereas other man-agement members told the employees to pack them.Benge alsocomplained that some of the meat had an un-pleasant odor and stated that she wanted to be proud ofthe place where she worked but that she was not proudof working at the Respondent's place of business. Otheremployees also spoke out at the meeting concerningworking conditions,wages, and alleged discriminationagainstHispanics.However, according to Benge andGuerrero and employees Billy Ray Whitehead, BeatriceUrbina, and Isabel Diaz,Benge wasthe most outspokenof the employees.Benge further testified that at the end of the followingday (April 6) she was told by Respondent's operationsmanager,Dennis Hood, that she was being transferred tosteaks.Earlier that afternoon Hood had told GuerrerothatBenge wascausing problems.Bengetestified sheprotested this transfer and told him she would not go asshe had not asked to be transferred and had done noth-ing wrong. She explained at the hearing she did not wantto be transferred to the steaks department because it wasconsiderably colder in this department and she was sensi-tive to the cold and sometimes wore lined snow boots inaddition to her other winter clothing. She testified thatHood told her it was an upper management decision andshe did not have a choice. After this meeting Bengewent outside and sat on a picnic bench with two co-workers and Hood approached and told her she hadbeen taking care of the girls and now he would do it.Bengecalled Supervisor Guerrero at her home thatevening and told her that she was being transferred tothe steaks department against her will. Guerrero said shewould speak with Respondent'smanagementabout it.Guerrero testified she spoke with OperationsManagerDennis Hood shortly after her arrival at work on April 7about 7 a.m. for the start of the shift and that Hood toldher that Benge had been transferred because they did notwant to fire her and Hood refused to rescind the trans-fer.Hood told her there was nothing he could do be-cause the transfer had been ordered by "higher ups."Guerrero testified that as a result of this refusal to re-scind the transfer and her general dissatisfaction withbeing in the middle between the employees and manage-ment as a result of management promises concerningraisesand other matters which were not kept, she toldHood she was quitting. TOM CLAMON FOODS575Guerrero thereafter stuck her head in the lunchroomwhere Benge and several other employees had beengathered discussing Benge's transfer prior to the start ofthe shift and announced "I'm out of here" according tothe testimony of Benge. Shortly thereafter Benge and theother employees left in the lunchroom began to walkout. Benge testified she walked out because of her unfairtransfer and she thought it was not fair to have Guerrerowalk out because of her problem. Other employees in-cluding Billy Ray Whitehead and Miguel Zamora whowere in the grinding room walked out also. Whiteheadand Zamora testified they walked out because of the waymanagement was treating Benge. Beatrice Urbina testi-fied she was in the breakrooin with other employeeswho were aware that Guerrero was attempting to haveBenge's transfer rescinded - and that Guerrero then en-tered andsaidshe was walking out. The employees thenquestionedHood who also appeared concerning thereason forBenge's transfer and he told them to go towork or to walk out also and they then walked out.IsabelDiaz corroborated the testimony of BeatriceUrbina. Firmine Urbina testified he walked out becauseValentine Guerrero had left. He was aware of Guerre-ro's intention to speak on behalf of Benge.Benge, Whitehead, Beatrice Urbina, and Diaz testifiedDennis Hood waived the employees timecards at the em-ployees who were gathered on Respondent's parking lotand told them Respondent would give them a secondchance if they returned to work now except for Bengewho was fired and that if they did not wish to return towork they should get off of Respondent's premises. Theemployees left and have not since returned to work withthe exception of Charging Parties Rosalba Garcia andIsabelDiaz who according to the unrebutted testimonyof Diaz presented themselves to Respondent's operationsmanager,Dennis Hood, in July 1989 and inquired aboutreturning to work but were told by Hood that Respond-ent had filled their jobs and was no longer taking appli-cations for work. On cross-examination Diaz testified andcommented that she and Garcia had been willing toreturn to their old jobs and for the same money. I do notregard these comments as other than gratuitous com-ments at the hearing and do not find that she was testify-ing that she had actually attached any conditions to herreturn to work. Rather, I find that Hood's comments toGarcia and Diaz were broad rejections out of hand ofthe return to work by Garcia and Diaz. It is undisputedthat the Respondent had not reinstatedBenge,Garcia, orDiaz as of the date' of the hearbig.The Respondent presented its owner and chief execu-tive,Thomas Clamon, who testified that he had readilyagreed to the meeting of April 5, 1989, as requested byForeman Guerrero and had attempted to answer the em-ployees' questions as best he could. Clamon's testimonydownplayed the role of Benge as a spokesman for theemployees or as the most outspoken of the employees atthe meeting although he conceded that she had raisedthe variousissues astestified to by her on direct. He con-tended, however, that employee Diaz was as outspokenasBengeon the subject of pay. With regard to themeritsof the grievances presented at the meetingClamon testified that the Respondent was not favoringCaucasian over Hispanic employees, but rather that theHispanicemployees who had been there for a substantialperiod of time were already at the top plateau for pack-ers of approximately $4 per hour whereas the junior em-ployees such as Benge who had received the raise inAprilremained at lessthan $4 an hour even after receiv-ing the 25-cent-per-hourraise.This was borne out by thetestimony of Benge. Clamon also testified that the slightto theHispanicfemale employee who was left out of thephotograph was made by a representative of anothercompany over which he had no control and that amember of Respondent'smanagementhad originally sug-gested theHispanic employee for the photograph.Clamon also testified that he had numerousdiscussionswith Benge in the past at her request wherein she raisedcomplaintswith him about the alleged discrimination inthe photograph incident, the need for a raise and her dis-satisfactionwith the way the pattymaking machineworked and with the quality of themeat.Clamon ex-plained that the hamburger pattybusinesshas changedand that whereas formerly a uniform patty was indemand, the public now prefers a rougher cut pattywhich looks more natural.He alsotestified that the ma-chine is imperfect and that although he did not want pat-tiespacked which weremissingchunks of meat, therough cut patties were not defective and should havebeen packed.He alsotestified thatBengehad previouslycomplained about the smell of patties which were madefrom beef mixed with beef hearts which is a custommade product desired by certain customers and clearlymarked as such in the packing and which is wholesome.He also testifiedconcerningan incident wherein he hadobservedBenge turningover each patty and inspecting iton bothsidesand setting most of them aside because ofthe rough cut and at whichtimehe had told supervisionto tell her to stop slowing down production. He also tes-tified thatBengehad been previously warned for slow-ing down production. Clamon further testified that at themeeting of April 5, he told Benge that if she did not likeher employer,as shehad indicated dissatisfaction, sheshould go to work elsewhere. After the meeting Clamontold his supervisor, Dennis Hood, to transferBenge tothe steaks department. He testified that he made this de-cision, afterthe meeting, in order to transfer Benge to ajobhere she would not have to contend with the pat-ties about which she had complained and also becausethe steak room did not require the speed of the pattyroom and he thought she would be better suited for thesteakroom as a result.He denied having made thechange becauseBengehad spoken up on behalf of theother ' employees. The Respondent also called Respond-ent'soperationsmanager,Dennis Hood, who testifiedthat he had told Benge of her transfer to the steak roomon April 6 as directed by Clamon and that Benge hadnot complained about the steak room having been toocold.``AnalysisI find that the General Counsel has established a primafacie case that the transfer of Benge to the steak roomwas motivated by Respondent's dissatisfaction with her 576DECISIONS OF THENATIONALLABOR RELATIONS BOARDhaving engaged in protected concerted activities onbehalf of herself and her fellow employees when shevoiced her concerns and complained concerning the al-legeddiscriminationbeing practiced by Respondentagainst its Hispanic employees with regard to wages andthe photograph incident and concerning the terms andconditions of employment of herself and her fellow em-ployees concerning the operation of the patty room andthe quality of meat therein.Initially it should be noted that I credit Clamon's testi-mony that the Hispanic employees had not receivedraises because they were already earning substantiallyhigher wages than the junior Caucasian employees whoreceived the raises in March 1989. I also credit Clamon'stestimony concerning the slight practiced by the photog-rapher of an outside company and that Respondent hadnot been responsible for this slight but had not made anyefforts to change the decision by the photographer as hewas not an agent of Respondent. I also found credibleClamon's explanation concerning the meat patty processand the quality of the meat packed by Respondent. How-ever, I fmd that the transfer of Benge was directly theresult of Clamon's dissatisfaction with Benge's havingspoken out on behalf of her fellow employees concerningtheirwages, and working conditions.Whether or notBenge's beliefs concerning the alleged discrimination inwages against Hispanic employees and the slight againsta Hispanic employee and the working conditions andquality of the product were well founded,is not the issuehere in determining whether her activities in speakingout were protected concerted activities. I find based onallof the evidence that Benge did emerge as the chiefspokesman on behalf of the employees concerning wagesand terms and conditions of employment which areclearly protected activities. I further find that Clamon'sdispleasure with her role as spokesman was evident in hiscommentto her atthemeetingthat she should workelsewhere if she were so dissatisfied. I further fmd thatClamon's response of transferring Benge to the steaksroom was discriminatorily motivated and retaliatory forher role as spokesman. I further find that the evidencesupports a finding that the steaks room as testified to byBengewas colder than the patties room and thus moreonerous working conditions were imposed on Benge byher transfer notwithstanding the testimony of Clamonthat the temperatures in the two rooms were the same.Although Respondent had the right under its unilaterallypromulgated policy manual to make such a transfer, itsdecision to do so in this instance was discriminatorilymotivated and thus violated Section 8(a)(1) of the Act.I also fmd that the walkout by the employees stemmedat least in large part from the employees dissatisfactionwith Respondent's transfer of Benge to the steaks roomand was thus an unfair labor practice strike. Both BillyRay Whitehead and Miguel Zamora testified without re-buttal and I credit their testimony that they walked outover the treatment of Benge by Respondent and thatother employees had also done so. Although there wereother reasons given by employees for the walkout suchas general dissatisfaction with the way Respondent wastreating its employees, I fmd that the central reason forthe walkout was the discrimination against Benge. I ac-cordingly find that the walkout was an unfair labor prac-tice strike.Ialsofind that Respondent's discharge ofBengefor herengagementin the walkout violated Sec-tion 8(a)(1) of the Act. SeePope Maintenance Corp., 228NLRB 326, 342 (1977);InternationalBusinessSystems,258NLRB 181 (1981), andWoman Care, Inc., 246NLRB 753, 757 (1959), relied on by the General Coun-sel. I accordingly also find that Respondent's refusal toreturn IsabelDiazand Rosalba Garcia to their formerpositions in July was also violative of Section 8(a)(1) ofthe Act as they were unfair labor practice strikers andwere entitledto full reinstatementupon their applicationtherefor.CONCLUSIONS OF LAW1.Respondent G & C Packing Co., Inc. d/b/a TomClamon Foods is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.Respondent violated Section 8(a)(1) of the Act bythe transfer of its employee Denise M.Bengebecause ofher engagement in protected concerted activities.3.The walkoutengagedin by the employees on April7, 1989, was an unfair labor practice strike.4.Respondent violated Section 8(a)(1) of the Actwhen it dischargedDenise Bengebecause of her partici-pation in an unfair labor practice strike.5.Respondent violated Section 8(a)(1) of the Actwhen it refused to reinstate its employees Isabel Diazand Rosalba Garcia upon their application therefore inJuly 1989 because of their engagement in an unfair laborpractice strike.6.The above unfair labor practices have the effect ofburdening commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(1) of the Act, it shall be ordered to cease anddesist therefrom, and to take certain affirmative actions,including the posting of an appropriate notice, designedto effectuate the purposes of the Act. It shall also be or-dered to rescind its transfer and discharge of Denise M.Benge, offer her full reinstatement to her former positionor, if her former position no longer exists, to a substan-tially equivalent position, expunge from its files any ref-erence to the unlawful transfer and discharge and adviseher in writing that said unlawful transfer and dischargewill not be used in any adverse manner against her in thefuture and it shall also be ordered to make Benge wholefor any loss of wages or benefits sustained by her sinceApril 7, 1989, with interest, as computed inNew Horizonsfor the Retarded,283 NLRB 1173 (1987),' and full resto-ration of all seniority rights and privileges.1UnderNewHorizons,interest is computed at the "short term Federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 U.S.C. § 6621 Interest accrued before January 1, 1987 (the effectivedate of the amendment), shall be computed as inFlorida Steel Corp.,231NLRB 651 (1977). TOM CLAMON FOODS577Respondent shall also be ordered to offer full reinstate-ment in writing to employees Rosalba Garcia and IsabelDiaz to their former positions or if their former positionsno longer exist, to substantially equivalent positions, andit shall also be ordered to make them whole for any lossof wages and benefits sustained by them since July 1989at the time of their unconditional offer to return to work,with interest as computed inNew Horizons,supra, andfull restoration of all seniority rights and privileges.On these findings of fact and conclusions of law, andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, G & C Packing Co., Inc. d/b/a TomClamon Foods, Palestine, Texas, it officers, agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Transferring its employees to more onerous andless desirable positions because of their engagement inprotected concerted activities.(b)Discharging its employees because of their engage-ment in protected concerted activities by engaging in anunfair labor practice strike.(c)Refusing to reinstate its employees upon their ap-plication therefore because of their engagement in anunfair labor practice strike.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative actions necessary toeffectuate the policies of the Act.(a)Rescind its unlawful transfer and discharge of em-ployee Denise M. Benge, offer her full reinstatement toher former position or to a substantially equivalent posi-tion, if her former position no longer exists, and makeher whole for all loss of wages and benefits sustained byherwith interest and full restoration of all seniorityrights and privileges as set out. in the remedy.(b) Remove from its files any reference to the unlawfultransfer and discharge and notify Denise M.Benge inwriting that this has been done and that the transfer anddischarge will not be used against her in any way.(c)Offer full reinstatement to employees RosalbaGarcia and Isabel Diaz in writing as of the date of theiroffer to return to work in July 1989 to their former posi-tionsor to substantially equivalent positions if theirformer positions no longer exist and make them wholefor all loss of wages and benefits sustained by them withinterest and full restoration of all seniority rights andprivileges as set out in the remedy.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-2 If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its facility in Palestine, Texas, copies of theattached noticemarked "Appendix." Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-ly upon receipt thereof and be maintained by it for 60,consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director in writing within 20days from ' the date of this Order what steps the Re-spondent has taken to comply.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that wehave violated the National Labor Relations Act and hasordered us to post ans abide by the notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assistanyunionTo bargain collectively through representativesof their ownchoiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concertedactivitiesWE WILL NOT transfer you to more onerous and lessdesirable jobs because of your engagement in protectedconcerted activities.WE WILL NOT discharge you because of your engage-ment in an unfair labor practice strike.WE WILL NOT refuse to reinstate you upon your offerto return to work because of your engagement in anunfair labor practice strike.WE WILL NOT in any like or relatedmannerinterferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer DeniseM. Bengeimmediate and fullreinstatement to her former position in the meat pattiesdepartment, or, if that position no longer exists, to a sub-stantially equivalent position without prejudice to her se-niority or any other rights or privileges previously en-joyed and WE WILL notify Denise M. Benge in writing 578DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthatwe have removed from our files any reference toher transfer and discharge and that the transfer and dis-charge will not be used against her in any way.WE WILLmake Denise M.Benge whole for all loss of wages andbenefits sustained by her by reason of our unlawful trans-fer and discharge of her with interest.WE WILL offer Rosalba Garcia and Isabel Diaz imme-diate and full reinstatement to their former positions inwriting or,if those positions no longer exist,to substan-tially equivalent positions without prejudice to their se-niority or any other rights or privileges previously en-joyed and WE WILL make them whole for any loss ofwages and other benefits with interest resulting from ourrefusal to reinstate them upon their offer to return towork in July 1989 following their engagement in anunfair labor practice strike.G & C PACKING CO., INC.D/B/A TOMCLAMON FOODS